OPINION OF THE COURT
PER CURIAM.
Following a jury trial, appellant was convicted of voluntary manslaughter, possession of an instrument of crime and possession of a prohibited offensive weapon. Postverdict motions were denied and appellant was sentenced to a three-to-ten-year term of imprisonment on the voluntary manslaughter conviction and a concurrent term of two and one-half to five, years on the weapons convictions. This appeal followed.
Appellant contends that 1) the suppression court erred by refusing to suppress an allegedly involuntary statement which he made to police following his arrest; 2) the trial court abused its discretion by permitting the Common*385wealth to introduce into evidence a 4V2 year old larceny conviction in order to impeach his credibility; 3) the prosecutor committed reversible error during his summation by expressing his personal opinion as to appellant’s credibility and by asking the jury to return a verdict of murder of the first degree; and 4) the trial judge improperly instructed the jury as to the weight and effect to be accorded to the evidence of appellant’s prior conviction.
We have reviewed the record and find these issues to be without merit.
Judgment of sentence affirmed.
ROBERTS and MANDERINO, JJ., filed dissenting opinions.